Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                 May 22, 2018

The Court of Appeals hereby passes the following order:

A18A1513. OZELL WRIGHT v. AGATHA BIMHA

      Ozell Wright filed a petition for legitimation and for custody/visitation of his
child. The trial court granted Wright’s petition, but also ordered that Wright pay child
support to the child’s mother, Agatha Bimha. Wright’s notice of appeal and brief on
appeal seek to challenge the trial court’s child support calculation. We, however, lack
jurisdiction.
      Appeals from orders in domestic relations cases must be pursued by
discretionary application. See OCGA § 5-6-35 (a) (2). “[C]ompliance with the
discretionary appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322,
332 (1) (405 SE2d 265) (1991). Although OCGA § 5-6-34 (a) (11) permits a direct
appeal from child custody orders, Wright does not challenge the custody ruling on
appeal, and the issue raised on appeal governs whether a custody order may be
appealed directly. See Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017) (an
appeal in a domestic relations case in which custody is not at issue must be brought
by discretionary application).
      Wright’s failure to follow the discretionary appeal procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/22/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.